



AMENDMENT NO. 1 TO

REGISTRATION RIGHTS AGREEMENT




This Amendment No. 1 (this “Amendment”) is made and entered into as of the ____
day of May, 2006 by and among Edgewater Foods International, Inc., a Nevada
corporation (the “Company”), and the undersigned purchasers (the “Purchasers”)
of shares of Series A Convertible Preferred Stock of the Company.  Capitalized
terms used but not defined herein have the meanings assigned to them in the
Registration Rights Agreement (as defined below).




WHEREAS, the Company and the Purchasers entered into a Registration Rights
Agreement (the “Registration Rights Agreement”) dated as of April 12, 2006.




WHEREAS, the Company and the Purchasers desire to amend the Registration Rights
Agreement.




NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties agree as follows:




1.

The definition of “Filing Date“ contained in Section 1 of the Registration
Rights Agreement is hereby deleted in its entirety and the following language
shall replace such definition in Section 1 of the Registration Rights Agreement:




"Filing Date" means the fifth (5th) Business Day following the closing of the
Additional Preferred Stock and Warrant Financing, but in no event later than
June 30, 2006; provided that, if the Filing Date falls on a Saturday, Sunday or
any other day which shall be a legal holiday or a day on which the Commission is
authorized or required by law or other government actions to close, the Filing
Date shall be the following Business Day.  

 

2.

Except as expressly amended by this Amendment, the parties agree that all other
provisions of the Registration Rights Agreement remain unchanged and that the
Registration Rights Agreement remains in full force and effect.




3.

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

[Signature page follows]












--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be duly
executed as of the date first written above.







  

EDGEWATER FOODS INTERNATIONAL, INC.

      

By:  ______________________________________

  

Name:  Michael Boswell

Title:  Acting Chief Financial Officer

          

PURCHASER:

      

By: _______________________________________

Name:

Title:







